                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
MASON TENDERS DISTRICT COUNCIL WELFARE                             DOC #: _________________
FUND; MASON TENDERS DISTRICT COUNCIL                               DATE FILED: __1/22/2020___
PENSION FUND; MASON TENDERS DISTRICT
COUNCIL ANNUITY FUND; MASON TENDERS
DISTRICT COUNCIL TRAINING FUND; MASON
TENDERS DISTRICT COUNCIL HEALTH AND
SAFETY FUND; and DOMINICK GIAMMONA, as                                    18 Civ. 3668 (AT)
FUNDS’ CONTRIBUTIONS/DEFICIENCY
MANAGER,                                                                       ORDER

                              Plaintiffs,

               -against-

GIBRALTAR CONTRACTING, INC.; and CHRISTIAN
VARELA, in his Personal Capacity,

                        Defendants.
ANALISA TORRES, District Judge:

        On January 14, 2020, the Court issued an amended order. ECF No. 66. In its conclusion,
the Court ordered that Plaintiffs be awarded, inter alia, “[i]nterest [on delinquent fringe benefit
contributions] in the amount of $82,409.97, plus additional interest accrued from June 27, 2019
until January 8, 2020,” and “[l]iquidated damages in the amount of $82,409.97, plus the
additional interest accrued from June 27, 2019 until January 8, 2020.” Id. at 10.

        Accordingly, it is hereby ORDERED that, by February 5, 2020, Plaintiffs shall submit a
proposed judgment with amounts certain as to each claim of damages. Plaintiffs shall also
provide an updated interest calculation for (1) delinquent fringe benefit contributions, and (2)
liquidated damages, to include the interest accrued from June 27, 2019 until January 8, 2020.
The updated calculation shall be accompanied by supporting documentation consistent with
Plaintiffs’ prior submissions. See Pl. Supp. 56.1 ¶¶ 102–104, ECF No. 54.

       The deadline for Plaintiffs to file their motion for attorney’s fees is ADJOURNED sine
die.

       SO ORDERED.

Dated: January 22, 2020
       New York, New York
